Citation Nr: 0017139	
Decision Date: 06/28/00    Archive Date: 07/05/00

DOCKET NO.  95-29 503	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut




THE ISSUE

Evaluation of allergic rhinitis, rated as zero percent 
disabling from May 1, 1994.




ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty from September 1972 to 
April 1994.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision of June 1994 which established 
service connection for several disabilities, including 
allergic rhinitis.  A zero percent disability evaluation was 
assigned, effective from May 1, 1994.  The veteran expressed 
dissatisfaction with the initial disability evaluation for 
the service-connected disability, and perfected an appeal.  

In January 1999, the Board decided nine of eleven claims 
brought by the veteran.  Claims for higher ratings for low 
back disability and allergic rhinitis were remanded for 
further evidentiary development.  Thereafter, by a February 
1999 letter, the veteran withdrew the claim for a higher 
rating for service-connected low back disability.  38 C.F.R. 
§ 20.204 (1999).  Consequently, the only issue remaining is 
the allergic rhinitis rating claim.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has indicated that a distinction must be 
made between a veteran's dissatisfaction with the initial 
rating assigned following a grant of service connection (so-
called "original ratings"), and dissatisfaction with 
determinations on later filed claims for increased ratings.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
Inasmuch as the question currently under consideration was 
placed in appellate status by a notice of disagreement 
expressing dissatisfaction with an original rating, the Board 
has characterized the issue on appeal as set forth on the 
preceding page.


FINDING OF FACT

Allergic rhinitis is manifested by sneezing with moderate 
nasal congestion, mild to moderate mucosal edema, and a 
moderate amount of nasal discharge; the veteran has a 50 
percent airway obstruction on each side. 


CONCLUSION OF LAW

The criteria for a 10 percent evaluation for allergic 
rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.31, 4.97, Diagnostic 
Code 6501 (1996); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.31, 4.97, 
Diagnostic Code 6522 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that his service-connected allergic 
rhinitis is more disabling than the currently assigned 
disability evaluation reflects.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.  If there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).

During the course of the veteran's appeal, the regulations 
pertaining to respiratory disorders were revised.  61 Fed. 
Reg. 46,720 (1996).  In Karnas v. Derwinski, 1 Vet. App. 308 
(1991), the Court noted that, when the law controlling an 
issue changes after a claim has been filed or reopened but 
before the administrative or judicial appeal process has been 
concluded, "the question arises as to which law now 
governs."  Karnas at 311.  In that regard, the Court held 
that:

	[W]here the law or regulation changes after a 
claim has been filed or reopened but before 
the administrative or judicial appeal process 
has been concluded, the version most 
favorable to [the] appellant . . . will apply 
unless Congress provided otherwise or 
permitted the Secretary of [VA] (Secretary) 
to do otherwise and the Secretary did so.

Karnas at 313.  

The veteran's service-connected allergic rhinitis was 
initially evaluated in accordance with 38 C.F.R. 4.97, 
Diagnostic Code 6501 (1996), which provided that a 10 percent 
evaluation when there was definite atrophy of the intranasal 
structure, and moderate secretion.  A 30 percent evaluation 
was contemplated for moderate crusting and ozena, atrophic 
changes.  A 50 percent evaluation was warranted for massive 
crusting and marked ozena, with anosmia.  38 C.F.R. § 4.97, 
Diagnostic Code 6501 (1996).  

Effective from October 7, 1996, the rating criteria changed, 
and allergic rhinitis was rated under 38 C.F.R. § 4.97, 
Diagnostic Code 6522, which provides for a 10 percent 
evaluation upon a showing that the claimant is without polyps 
and with greater than 50 percent obstruction of nasal 
passages on both sides, or complete obstruction of one side.  
If polyps are present, a 30 percent evaluation is warranted.  
(The veteran was provided with the amended rating criteria in 
a supplemental statement of the case dated in September 
1997.)

The service medical records reflect that the veteran was 
followed for symptoms variously diagnosed as seasonal 
allergies and allergic rhinitis.  Service connection was 
granted for allergic rhinitis by rating action dated in June 
1994, effective from the day following service discharge, 
based on the in-service clinical history.  

The veteran underwent a general medical examination for 
compensation and pension purposes in November 1996 and he 
provided a history of chronic allergic rhinitis and allergy 
shots while in service.  He related that he continued to have 
such symptoms one to two times per month, and used 
antihistamines as needed.  Examination of the nose, sinuses, 
mouth and throat was reported as being essentially normal 
with mild frontal sinus tenderness.  A diagnosis of allergic 
rhinitis, resolved with antihistamines, was made.  

In February 1999 correspondence to the RO, the veteran 
indicated that he had not visited a doctor for his allergic 
rhinitis since he separated from the military in 1994.  

At a January 1999 VA examination, the veteran indicated that 
he used Tavist-D for his symptoms throughout the year.  He 
voiced complaints of sneezing and clear rhinitis and moderate 
nasal congestion.  Examination disclosed moderate edema with 
a moderate amount of nasal discharge.  The examiner related 
that there was about a 50 percent nasal airway obstruction on 
either side.  The examination was reported to be normal 
otherwise.  The diagnosis was allergic rhinitis with a 50 
percent bilateral nasal airway obstruction.

At a February 2000 respiratory examination, the veteran 
reiterated complaints of sneezing and indicated that he had 
occasional wheezing if he did not take his antihistamines.  
He stated that, in general, he had never had any breathing 
difficulties.  Examination revealed that the nostril on the 
left was clear, and that there was mildly increased mucus on 
the right with mild mucosal erythema.  The oropharynx was 
within normal limits.  

Given the evidence described above and the reasons enunciated 
below, the Board finds the neither the old nor the new 
criteria are more favorable to the veteran's case.  The 
veteran asserts that his disability from allergic rhinitis is 
more severe, and there is a showing of moderate secretion, 
but the clinical evidence does not indicate that there is 
definite atrophy of the intranasal structure which is 
required for a 10 percent rating under the old criteria.  
While the record does indicate that the veteran reports 
treating his symptoms throughout the year with an over-the-
counter medication, the evidence does not demonstrate 
pathology that would support the assignment of a rating in 
excess of zero percent under 38 C.F.R. § 4.97, Diagnostic 
Code 6501 (1996).  Definite atrophy, or crusting and ozena of 
the degree needed for a rating greater than zero have not 
been shown.  

As for the new criteria, the clinical evidence does not 
document a degree of nasal obstruction that would support a 
schedular rating of 10 percent for allergic rhinitis.  Upon 
most recent VA examination, although the examiner found 
obstruction of "about" 50 percent, the diagnosis was of a 
50 percent bilateral airway obstruction.  This does not 
qualify for a higher rating under 38 C.F.R. § 4.97, 
Diagnostic Code 6522 which requires a greater than 50 percent 
obstruction on both sides.  There is no evidence of nasal 
polyps.  The Board therefore concludes that the criteria for 
a higher rating for allergic rhinitis have not been met under 
either the old or new rating criteria.  A noncompensable 
evaluation must be assigned when the required residuals are 
not shown.  38 C.F.R. § 4.31 (1996); 38 C.F.R. § 4.31 (1999).  

In light of the evidence available over the course of the 
veteran's claim, the Board finds that, for the reasons 
already set forth, at no point did he meet the criteria for a 
compensable rating.  Consequently, a "staged" rating is not 
appropriate.  Fenderson, supra.  


ORDER

A higher rating for allergic rhinitis is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

